EXHIBIT 99.1 Carbon Credits International Inc. Releases Product Range for the United States and Canada Carbon Credits International, Inc., (OTCBB: CARN) is a global leading provider of voltage and current optimisation energy saving solutions. Bangkok Thailand, and Las Vegas, NV (PRWEB) October 13, 2009 Carbon Credits International Inc. announces that it has released its modules for United States and Canada markets with the incoming voltage power supply range 100V - 160V AC 60Hz. Mr. Schulte stated; " Whatever the application, voltage optimisation/reduction has the overall effect of decreasing energy consumption, This practice, commonly known as conservation voltage regulation (CVR), shows substantial energy savings potential. We are marketing country by country and this module range provides us a global coverage." For more information please visit: www.carbon-reducer.com Contact: www.carbon-reducer.com Carbon Credits International, Inc.
